IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,266


EX PARTE ERIC CORNELIUS WEST, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 926470 IN THE 337th JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY 


 Per curiam.


O P I N I O N


 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3 of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of deadly conduct and sentenced to two years imprisonment. 
Applicant's appeal was dismissed for want of jurisdiction.  West v. State, No. 01-03-01012-CR (Tex. App. - [1st Dist.], delivered October 16, 2003, no pet.). 
	In the instant application, Applicant contends, inter alia, that his plea was rendered
involuntary due to the ineffective assistance of his counsel.  Specifically, the Applicant
contends he would not have pled guilty had he been admonished that an affirmative finding
of a deadly weapon being used was an essential part of the plea agreement. The record in this
case supports the validity of Applicant's claim. Relief is granted.
	The judgment in cause number 926470 in the 337th Judicial District Court of Harris
County is hereby vacated and the Applicant is remanded to the custody of the Sheriff of
Harris County to answer the charges as set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
correctional institutions division, and parole division. 

DELIVERED: October 19, 2005
DO NOT PUBLISH